Exhibit 10.31

December 20, 2010

Samuel R. Trujillo

Dear Sam,

I am pleased to offer you the position of Executive Vice President, Marketing
with Conceptus, Inc., at a starting salary of $20,416.66 per month, which
equates to $245,000.00 annually, subject to all Federal, State and other
applicable taxes and withholdings, payable on bi-weekly basis.

You will also be eligible to receive a bonus of up to 50% of your salary
(pro-rated to your start date). The payout of the bonus is dependent upon the
Company achieving its 2011 Goals and Objectives as well you achieving your
department Goals and Objectives. I will further discuss with you the bonus
program upon your hire. However, I have included in this packet an example of
the 2010 bonus plan matrix as it relates to your position. Also, as part of this
offer, you will also be given a Change in Control agreement. In addition, your
compensation package will be reviewed during the normal executive review time,
which usually takes place in February.

At the next scheduled Compensation Committee meeting after your employment start
date (‘grant date’), Management will recommend a grant to you for stock-settled,
stock appreciation rights (SARs) 125,000 shares of Conceptus, Inc. The terms of
the stock appreciate rights are similar to stock options, but provide more
flexibility in accordance with the Conceptus stock option plan. You will be
given a copy of this plan at the time of your grant. According to the terms of
that stock appreciation right, your exercise price will be set based on the
market closing price of Conceptus on the grant date and you will become 12.50%
vested after 6 months of employment, and then 1/48th per month thereafter such
that you will be fully vested at four years. Your vesting will commence as of
your first day of employment with Conceptus.

In this capacity, you will report directly to me, Mark Sieczkarek, President and
CEO. Should you accept this offer, you will begin work as a regular, exempt
employee.

Additionally, you will be provided with a relocation package to move from New
Jersey to Northern California. A detail of your relocation package is attached.

As a regular employee of Conceptus, Inc., you will be eligible to participate in
a number of Company sponsored benefits, which include: medical, dental, vision,
life and long term disability insurance coverage. These benefits are effective
the first day of your employment. You will also be eligible to join our 401(k)
program and participate in our employee stock purchase plan.



--------------------------------------------------------------------------------

Employment with Conceptus is for no specific period of time. As a result, either
you or Conceptus, Inc. is free to terminate your employment relationship at any
time for any reason, with or without cause. This is the full and complete
agreement between us on this term. Although your job duties, titles,
compensation and benefits, as well as Conceptus’ personnel policies and
procedures, may change from time-to-time, the “at-will” nature of your
employment may only be changed in an express writing signed by you and the
President of the Company.

Your employment pursuant to this offer is contingent on your executing the
enclosed Proprietary Information and Inventions Agreement and upon your
providing the Company with the legally required proof of your identity and
authorization to work in the United States. Please provide the appropriate
verification documents on your first day of employment.

In accepting our offer, we ask that you make every effort to protect the
confidential and proprietary information of your current employer. This includes
making sure that all technical documents currently in your possession are
returned to your employer prior to your leaving.

This letter sets forth the terms of your employment with us and supersedes any
prior representations or agreements, whether written or oral. To accept this
offer, please sign and return this letter me. This offer, if not accepted, will
expire on December 24, 2010. Also, this offer is contingent upon completion of
your reference checks.

Sam, I look forward to having you join the Conceptus team. If you have any
questions, please call me.

Sincerely,

Mark Sieczkarek

President and CEO

I have read and accept this employment offer.

 

  /s/ SAMUEL R. TRUJILLO

     12-21-2010           01-04-2011 Samuel R. Trujillo      Date            
Start Date

Enclosures:     New Hire Packet

                        Change in Control

 